DETAILED ACTION
	The Office Action mailed on June 11, 2020 is being vacated and replaced with this action due to an error in the previous action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10245086. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-33 U.S. Patent No. 10245086. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (US 8231662).
Huebner discloses a sterile kit intended for single use including: a plurality (interpreted to mean any number greater than one) of bone plates of different sizes, shapes, handedness and/or pre-bent profile; one or more bone fasteners (screws, 
It would have been obvious to a person of ordinary skill in the art have modified the kit of Huebner to include any number of bone plates and struts, fasteners, pins and tools in an attempt to provide an adequate number of plates, struts or pads, fasteners and tools for a procedure or multiple procedures on different bones of the same patient, depending on the anatomy of the underlying bone and the condition of the patient, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
The claimed method steps are rendered obvious by the above discussion.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US 20150313652 A1).
Burckhardt et al. disclose a sterile kit intended for single use including: a plurality (interpreted to mean any number greater than one) of bone plates of different thicknesses and widths and shapes; one or more bone fasteners; one or more tools or manipulation instruments configured to deform the bone plate; drills or bone preparation instruments for installing the fasteners in order to secure the plate(s) using fasteners; reamer(s); K-wires; and instructions for use of the kit wherein the bone plates are configured for use on different regions of bones, different sides of the body and the like (col. 9, lines 61-67 and col. 10, lines 1-24). 
It would have been obvious to a person of ordinary skill in the art have modified the kit of Burckhardt et al. to include any number of bone plates, fasteners, drill bits, and reamers in an attempt to provide an adequate number of plates, fasteners, tools and reamers for a procedure or multiple procedures on different bones of the same patient, 
The claimed method steps are rendered obvious by the above discussion.

Response to Arguments
Applicant's arguments filed on October 12, 2020 have been fully considered and have been addressed by vacation of the office action mailed on June 11, 2020 and its replacement by this action. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







March 18, 2021

/Anu Ramana/
Primary Examiner, Art Unit 3775